—In a proceeding to settle the account of an estate, the accountant appeals, as limited by his brief, from so much of an order of the Surrogate’s Court, Suffolk County (Snellenburg, S.), dated April 1, 1992, as found certain objections to be sufficient.
Ordered that the order is reversed insofar as appealed from, without costs and disbursements, and the objections are dismissed.
Since the objector withdrew her objections prior to the decision by the Surrogate’s Court, the objections should not have been considered (see, Matter of Stoute v City of New York, 91 AD2d 1043; Matter of Tella, 144 Misc 2d 570). Thompson, J. P., Balletta, Pizzuto and Joy, JJ., concur.